Title: To Benjamin Franklin from Jonathan Williams, Jr., 10 March 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.—
Nantes March 10. 1779
I mentioned in mine per last Post that I had written to Mr Lee, who was then here, & that I declined sending you a Copy of my Letter because I intended to send you a Copy of his answer at the same time; But as he has suddenly taken his Departure without giving me any answer I now inclose my above mentioned Letter, and earnestly request you to record it with the one I wrote to Mr Adams & yourself, in the same File with my Accts, that at any Future Day (in whosever hands they may Fall,) the Wound and the Balm to my Reputation may appear together: What must we say of a man who so deliberately makes such heavy Charges & shrinks from every opportunity of supporting them.— His own Conscience is my advocate.—
I intend to send all these Papers to my good Friend Carmichael to be made use of if occasion requires, and with (your Consent) I will give him leave to publish them, but this I will not do without your Consent, because I think we should be cautious in bringing our Disputes before the World.—
I am sorry to hear that Mr Beaumarchais and the late Commrs could not agree. I hope for the Credit of our Country you will prevent the Extremitys, which were talked of.—
I am ever with the greatest Respect your dutifull and Affectionate Kinsman
Jona Williams J

some of your late memorialists who were so lavish of their Honours as to give the Commrs 18 of ’em in one Letter, do not now seem inclined to answer your last Letter to them. If the Zeal of the best of them should succeed, I dare say you will not again be 6ly Honours from the same quarter.
Dr Franklin.—

 
Notation: Mr. Williams March 10. 79 enclosing Letter to Mr A Lee—
